        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 1 of 16




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

WS, a minor, by his mother and his next
best friend Caryn Sonderman, BG and Case No. 1:21-cv-01560-TWT
CG, minors, by their father and next best
friend, Matt Gill, AM and EM, minors, by
their father and next best friend, Andrei DEMAND FOR JURY TRIAL
Marcu, QC, a minor, by his mother and
next best friend, Gretchen Brocard, CH,
KH, SH, and LH, minors, by their father
and next best friend, John Hanson, EW, a
minor, by her mother and next best friend,
Erin White,

               Plaintiffs,
vs.

CHRIS RAGSDALE, Superintendent of
the Cobb County School District; and
COBB COUNTY BOARD OF
EDUCATION,

             Defendants.


         PLAINTIFFS’ REPLY TO THE DEFENDANTS’ RESPONSE IN
            OPPOSITION TO PLAINTIFFS’ MOTION FOR
                 TEMPORARY RESTRAINING ORDER

      Plaintiffs submit this reply to Defendants’ Response in opposition to
Plaintiffs’ Motion for Temporary Restraining Order by submitting the following for
the Court’s consideration:
        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 2 of 16




                                 INTRODUCTION
      When a community has been abandoned by its government, whereby its
government has succumbed to politics, popular opinion, and/or fear of lawsuits
rather than protecting its citizens, where does that community turn to for help? The
Defendants would have this Court say simply, “it is out of our control,” and wash
Defendants’ hands of the issue, thereby leaving the Plaintiffs helpless with no means
to protect themselves. As will be shown below, it is clear that the Defendants have
completely abandoned their duty to protect the Plaintiffs and all of Cobb County’s
school children. The Plaintiffs ask this Court, as a last resort, to review the available
data and protect the Plaintiffs from continuing physical and mental danger.
      In all the lengthy soliloquies in its Response and declarations submitted to this
Court for consideration, the Defendants lack one key element – science. In the 26
paragraphs of the Declaration filed by Dr. Janet Memark, the 30 paragraphs of the
Declaration filed by Ms. Melanie Bales, and the entirety of the available literature
available on the website for the Centers for Disease Control and Prevention
(“CDC”), the following are the peer-reviewed studies showing the effects of
prolonged (greater than 4 hours) use of commonly-used face masks on elementary
school-aged children:

                                      NOTHING
      In the 26 paragraphs of the Declaration filed by Dr. Janet Memark, the 30
paragraphs of the Declaration filed by Ms. Melanie Bales, and the entirety of the

                                             -2-
        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 3 of 16




available literature available on the website for the CDC, the following are the peer-
reviewed studies showing the effects of prolonged (greater than 4 hours) use of
commonly-used face masks on middle school-aged children:

                                  AGAIN NOTHING
       In the 26 paragraphs of the Declaration filed by Dr. Janet Memark, the 30
paragraphs of the Declaration filed by Ms. Melanie Bales, and the entirety of the
available literature available on the website for the CDC, the following are the peer-
reviewed studies showing the effects of prolonged (greater than 4 hours) use of
commonly-used face masks on high school-aged children:

                              ONCE AGAIN NOTHING

       Each one of those empty boxes are opportunities, no, duties, that the
Defendants had and should have performed to ensure the safety of the children, a
duty they shirked each time they failed to fill in those boxes. In fact, the only study
the CDC has published or relied on for prolonged use of face masks was a study
conducted in a healthcare setting using N95 respirators with healthcare
professionals as the subjects of the study1.
       So, if we are going to rely on “the Science,” where do we stand knowing that
the Defendants have not and cannot “fill in the boxes,” so to speak? We are left with
the only parties to this issue, the Plaintiffs, who have actually bothered to fill in those
1
 https://www.cdc.gov/niosh/topics/hcwcontrols/recommendedguidanceextuse.html
#risksextended

                                               -3-
         Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 4 of 16




boxes. The Plaintiffs have followed the science. What the Plaintiffs found is
irrefutable evidence that what the Defendants are doing is harming the Plaintiffs. In
a BMJ (British Medical Journal) article, “Face masks for the public during the
Covid-19 crisis,”2, the researchers warn that there are real world issues and dangers
with the prolonged use of face masks:
        1.    Wearing a face mask makes the exhaled air go into the eyes. This
generates…an impulse to touch your eyes. If your hands are contaminated, you are
infecting yourself;
        2.    Face masks make breathing more difficult. This may also worsen the
clinical condition of infected people if the enhanced breathing pushes the viral load
down into their lungs.
        3.    If face masks determine a humid habitat where the SARS-CoV-2 can
remain active due to the water vapour continuously provided by breathing and
captured by the mask fabric, they determine an increase in viral load and therefore
they can cause a defeat of the innate immunity and an increase in infections.
        Points 2 and 3 are especially troubling for students that may have come in
contact with the Covid-19 virus, and whose bodies are naturally blocking the
infection. The prolonged use of masks (the moist, humid environment caused by
2
    https://www.bmj.com/content/369/bmj.m1435/rr-40




                                           -4-
        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 5 of 16




extended breathing into the mask) actually defeats the body’s natural ability to fight
infection (“innate immunity”3) and causes the infection in students.
      In one of the few studies published on long term use, the study showed
troubling effects on the prolonged use of masks. In the article entitled, “Adverse
Effects of Prolonged Mask Use among Healthcare Professionals during COVID-
19,” published by the Journal of Infectious Diseases and Epidemiology4, which was
performed on adult healthcare workers, the article notes:
      1.     Prolonged use of N95 and surgical masks by healthcare professionals
during COVID-19 has caused adverse effects such as headaches, rash, acne, skin
breakdown, and impaired cognition in the majority of those surveyed.
      2.     Exhaled CO2 builds up between the mask and face, and increased levels
of CO2 cause confusion, impaired cognition, and disorientation.
      3.     The highest reported side effect was headaches with 71.4% respondents
(n = 245) reporting this adverse effect. 15.2% (n = 52) stated their headaches
occurred within 1 hour of wearing the mask, 30.6% (n = 105) after 1 hour of wearing
the mask, and 29.7% (n = 102) after 3 hours or more of wearing the mask.


3
  https://www.frontiersin.org/articles/10.3389/fphys.2018.01487/full,
“Mitochondria, Oxidative Stress and Innate Immunity”
4
  https://clinmedjournals.org/articles/jide/journal-of-infectious-diseases-and-
epidemiology-jide-6-130.php?jid=jide




                                            -5-
        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 6 of 16




      The side effects noted in the article after one hour of use by trained
professionals are some of the same side effects experienced by the Plaintiffs. Now,
imagine what this is like for a child or teenager after 8 hours! An extensive study
was published in 2013 in the International Journal of Infection Control5 relating to
bacterial control (again, the study was conducted on trained healthcare
professionals). The study showed that after about 30 minutes of use, the bacterial
count inside the mask started increasing significantly.6 So now the question must be
asked, “Do the dangers of the prolonged used of a mask in school-age children
outweigh the danger of Covid-19?” Since the Defendants clearly failed to ask for
information regarding the first part, the Plaintiffs will answer the question using the
available science.
      What is especially troubling is that the dangers would have been evident had
the Defendants done even a modicum of research to fulfill their duty to protect the
students and make an informed decision. Not only are the Defendants putting
students in harm through prolonged use of face masks, the Defendants are doing it
for a virus whose potential for harm for students is less than the flu. The CDC’s own
data shows that children have a lower risk of death from Covid-19 than the flu. In
the article entitled, “Estimating the Risk of Death from COVID-19 vs. Influenza or
Pneumonia by Age,” the researchers used CDC data and found that “what is striking
5
  https://www.ijic.info/article/view/10788/7862
6
  Id.


                                            -6-
        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 7 of 16




is that those under the age of 25 are at significantly lower risk of death from COVID-
19 than of the flu. Under our assumptions, for example, school-aged children
between 5 and 14 have a 1 in 200,000 chance of dying of influenza, but a 1 in 1.1
million chance of dying of COVID-19.”
      Continuing to “follow the science,” The New England Journal of Medicine
studied the schools in Sweden, which opened without the use of masks. In its article
entitled, “Open Schools, Covid-19, and Child and Teacher Morbidity in Sweden,7”
the article came to the following conclusion:

      Despite Sweden’s having kept schools and preschools open, we found
      a low incidence of severe Covid-19 among schoolchildren and children
      of preschool age during the SARS-CoV-2 pandemic.
      The Defendants argue that if the Plaintiffs do not want to wear masks, they
can simply receive “virtual instruction”, Dkt. No. 5 at 7, asking the Plaintiffs to
choose one danger over another. As noted by the Plaintiffs’ in their Amended
Complaint, the CDC itself noted that at least a quarter of the students attending
virtual instruction suffered from worsened mental or emotional health8, Dkt. No. 3,
¶ 17. This is one of the many studies that have shown the real-world effects of virtual
learning on the mental and physical well-being of children.
      The only data relating to prolonged mask use is being provided by the
Plaintiffs, and the data is clear and not in dispute: the prolonged use of face masks
7
  https://www.nejm.org/doi/10.1056/NEJMc2026670
8
  https://www.cdc.gov/mmwr/volumes/70/wr/mm7011a1.htm?s_cid=mm7011a1_w


                                            -7-
         Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 8 of 16




for more than a couple of hours causes severe mental and physical side effects; the
prolonged use of face masks for more than a couple of hours reduces the
effectiveness of face masks; the prolonged use of face masks for more than a couple
of hours causes bacteria growth within the mask; the prolonged use of face masks
for more than a couple of hours can defect the innate immunity; the prolonged use
of face masks for more than a couple of hours can increase the uptake of viruses
deeper into the lungs, increasing the effect of the virus.
      Now that the Plaintiffs have shown that the Defendants’ protection of the
Plaintiffs is an abject failure, the Plaintiffs now turn to the Temporary Restraining
Order.

I.    PLAINTIFFS’ LIKELIHOOD OF SUCCESS ON THE MERITS.

      The School District Mask Mandate violates Section 1 of the Fourteenth
Amendment to the U.S. Constitution, Article VIII, Section 1, and paragraph 1 of the
Georgia Constitution, and Article 1, Section 1, paragraph II of the Georgia
Constitution.

      A.     Heightened scrutiny, not rational basis, is the Standard of Review
      In Plyler v. Doe, 457 U.S. 202, 221 (1982), the Court held that although, as a
general matter, education is not a fundamental interest for equal protection purposes,
“neither is it merely some governmental ‘benefit’ indistinguishable from other forms
of social welfare legislation.” For this reason, in Plyler, the Court applied a
“heightened” equal protection review rather than the usual rational relationship

                                            -8-
        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 9 of 16




analysis, Id. at 238 (Powell, J. concurring). The Plyler Court stated, in words that
equally apply to the facts in the present case, that “education has a fundamental role
in maintaining the fabric of our society.” Id. at 221. Plaintiffs argue, therefore, that
even if their claims are not entitled to strict scrutiny review, they should receive the
“heightened scrutiny” applied in Plyler.
      The Defendants Mask Mandate fails under a heightened scrutiny test. As
noted above, the Defendants failed to determine if the CDC or any other health
authority had tests or data showing potential mental and physical harm to school age
children through the prolonged and daily use of face masks in school. The
Defendants could not have done that because the scientific body they were relying
on, the CDC, did not do that. The Defendants cannot shirk their responsibility.
      B.     The Defendants still fail a Rational Basis Review
      Even if the test applied is the Rational Basis test, the Plaintiffs’ still prevail.
Because the Defendants have completely failed to determine or even ask for data
relating to long-term use of masks on school-age children, their actions cannot be
deemed rational. It is the School District’s responsibility to ensure the protection of
children under their care, not the CDC. The School District cannot simply and
blindly listen to a medical body they selected and rationally believe that is good




                                             -9-
       Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 10 of 16




enough. A rational decision for the prescription of a medical device cannot be made
in the complete absence of data that supports that position.
      It is the complete absence of data in the present case that the Court in Jacobson
v. Massachusetts, 197 U.S. 11 (1905) warned about. The Jacobson court held:

      Before closing this opinion, we deem it appropriate, in order to prevent
      misapprehension as to our views, to observe -- perhaps to repeat a
      thought already sufficiently expressed, namely -- that the police power
      of a State, whether exercised by the legislature or by a local body acting
      under its authority, may be exerted in such circumstances or by
      regulations so arbitrary and oppressive in particular cases as to justify
      the interference of the courts to prevent wrong and oppression.
      Jacobson, 197 U.S. at 38.
      The failure to seek data and studies to examine the effects of prolonged use of
face masks on school-age children has led to a Mask Mandate that is completely
arbitrary, resulting in the “wrong” for which the Plaintiffs seek redress in this Court.
      The Court in South Bay United Pentecostal Church v. Newsom, 141 S. Ct.
716, 717 (2021) stated, “At the same time, the State’s present determination—that
the maximum number of adherents who can safely worship in the most cavernous
cathedral is zero—appears to reflect not expertise or discretion, but instead
insufficient appreciation or consideration of the interests at stake.” (Roberts, C.J.,
concurring in the denial of injunctive relief). The South Bay Court further states,
“But the Constitution also entrusts the protection of the people’s rights to the
Judiciary—not despite judges being shielded by life tenure, but because they are.



                                            - 10 -
       Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 11 of 16




Deference, though broad, has its limits. Id. (emphasis added) (internal citation
omitted).
      Without supporting data, the mask mandate cannot be anything but arbitrary
because it is an uninformed decision, the same kind of “insufficient appreciation or
consideration” the South Bay Court warned against. Id. Thus, the Plaintiffs prevail
even under a Rational Basis review.

II.   DEFENDANTS’ SOVEREIGN IMMUNITY CLAIM IS INCORRECT
      AND MOOT.

      As held by the Court in Lapides v. Board of Regents, 535 U.S. 613, 614
(2002), “This Court has established the general principle that a State’s voluntary
appearance in federal court amounts to a waiver of its Eleventh Amendment
immunity.” The Court held, “We conclude that the State's action joining the
removing of this case to federal court waived its Eleventh Amendment immunity.”
Id. at 624. The Defendants in this action voluntarily removed the case from State to
Federal court, thereby waiving any immunity.
      Further, House Resolution 1023 (passed by both the House and Senate) was
voted and approved last year by the citizens of Georgia. House Resolution 1023
amended the Georgia Constitution to waive sovereign immunity in claims against
the government seeking redress for violations of the laws of the Constitutions of the
State of Georgia or the United States. 9 Pursuant to the amendment, the Plaintiffs are

9
 https://ballotpedia.org/Georgia_Amendment_2,_Allow_Residents_to_Seek_Decla
ratory_Relief_from_Certain_Laws_Amendment_(2020)

                                           - 11 -
        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 12 of 16




clarifying through their Amended Complaint that the Defendants are the Cobb
County School District, by and through its Superintendent and the Cobb County
School Board of Education.

III.   THE BOARD OF EDUCATION IS A PROPER DEFENDANT.

       The Cobb County School Board of Education (“School Board”) should be
kept as Defendants in this matter. The School Board has in the past and in the recent
times exerted complete operational control over the school superintendent, the only
employee of the School Board. For example, as recently as February of 2021, the
School Board directed the superintendent to fire the current School District law firm.
This kind of operational control over the superintendent portends the need to ensure
that both the School District and the Board need to be enjoined and restrained.

IV.    PLAINTIFFS WILL SUFFER IRREPARABLE INJURY ABSENT A
       TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
       INJUNCTION.

       The Defendants allege that the Plaintiffs have not established the likelihood
of any future injury, alleging that the injuries are “mostly consisting of
inconvenience and discomfort.” Dkt. No. 5 at 20. The injuries are not speculation,
as asserted by the Defendants. The Plaintiffs have asserted real world injuries and
harms that are supported by the studies described above, studies that the Defendants
either ignored or did not bother to look for. The studies show drastic mental and
physical harm suffered by health care professionals even after only a couple of hours
of use of a face mask. Headaches, reduced cognition, infections, acne . . . the list
                                           - 12 -
       Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 13 of 16




goes on and on. This is not speculation – this is the cold truth backed by actual data
and studies that the Defendants wish to ignore or have completely failed to look into
to.
      Further, the status quo argued by the Defendants repeatedly ignores the daily
injuries to Plaintiffs. The Plaintiffs plead that this Court maintain the status quo of
the Plaintiffs’ physical and mental well-being, rather than allowing the Defendants
to continually damage Plaintiffs, damage that may never be recoverable. Further, as
noted in the Plaintiffs’ Amended Complaint, the Defendants have used the mask
mandate to avoid implanting Individualized Educational Plans (“IEPs”) and other
extra help, in violation of federal law.
      With regard to the delay, there are several reasons why this matter is being
brought before the Court at this time. The physical and mental damage to the children
has reached a point whereby the Plaintiffs, previously hoping that the School District
would listen to the science and data, had no option other than to bring this action
before the Court.

V.    PLAINTIFFS DO NOT HAVE ADEQUATE REMEDIES AT LAW.

      It is absolutely absurd that the Defendants would allege that “the supposed
‘physical and mental harm’ they claim to have suffered is no worse than the
inconveniences everyone has experienced from wearing a mask in public during the
pandemic.” Dkt. No. 5 at 21. First, the “public” are not school-aged children trying
to learn and be educated so that they can go to college or learn a trade. Secondly, the

                                            - 13 -
        Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 14 of 16




“public” rarely, if ever, wears a face mask for 8 to 10 hours a day. Even the school
superintendent and several school board members quickly remove their face masks
during School Board meetings and keep them off the entire meeting. And even the
suggestion that money would provide adequate relief against the physical and mental
harm suffered by the Plaintiffs is categorically insulting to the plight of the Plaintiffs.
The Plaintiffs quite simply have no other adequate remedy at law.

VI.   A TEMPORARY RESTRAINING ORDER WILL NOT CAUSE MORE
      HARM THAN IT SOLVES.

      As noted above, the CDC’s own data shows a low risk posed by Covid-19 to
school aged children10. So, if the risk to the students is low, why is the School District
forcing children to wear masks for 8 hours a day? Is it a potential danger to the
educators? As also noted above, the chance of children spreading the disease is low,
evidenced by the real-world situation of Sweden. Teachers and administrators can
continue to wear masks to protect themselves. Is it a potential danger of bringing
Covid-19 from the school into a home? As noted again by the CDC’s own data (cited
in the Motion), the potential for contraction of Covid-19 from surface contact is
almost non-existent. Dkt. No. 4 at 5; Dkt. No. 3 at ¶¶ 17-24. Thus, parents of school-
aged children that fear that Covid-19 can be brought in from the school can wear a
mask in the home to protect themselves. Dkt. No. 4-1 at 10-11. This is actually in
accordance with CDC guidelines.

10
  https://www.cdc.gov/coronavirus/2019-ncov/science/science-
briefs/transmission_k_12_schools.html

                                              - 14 -
       Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 15 of 16




                                CONCLUSION
      The Plaintiffs followed the science and data, the Defendants did not. The
Plaintiffs have met each prong of the framework to have a restraining order issued.
      Respectfully submitted this 3rd day of May, 2021.

                                          /s/ Robert A. Madayag
                                          Robert A. Madayag
                                          Georgia Bar No. 123699
                                          Lee & Hayes, P.C.
                                          75 14th Street NE, Suite 2500
                                          Atlanta, GA 30309
                                          Telephone: (404) 736-1917
                                          Facsimile: (404) 815-1700
                                          Robm@leehayes.com

                                          Mitch J. Skandalakis
                                          Georgia Bar No. 649620
                                          Skandalakis Law Group LLC
                                          3049 Marietta Hwy, Suite 120
                                          Canton, GA 30114
                                          Telephone: (770) 693-8715
                                          Mitch@skandalakislawgroup.com

                                          Counsel for Plaintiffs




                                          - 15 -
       Case 1:21-cv-01560-TWT Document 6 Filed 05/03/21 Page 16 of 16




             CERTIFICATE OF COMPLIANCE AND SERVICE

      I hereby certify that the foregoing document was prepared in Times New

Roman, 14-point font, in compliance with Local Rule 5.1(B). In addition, I certify

that on this 3rd day of May, 2021, I served the foregoing PLAINTIFFS’ REPLY

TO THE DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’

MOTION FOR TEMPORARY RESTRAINING ORDER by filing a copy of the

same using the CM/ECF electronic-filing system, which will deliver a copy to the

following:

      Brandon O. Moulard
      brandon.moulard@nelsonmullins.com
      Sherry Culves
      sherry.culves@nelsonmullins.com

                                                     /s/ Robert A. Madayag
                                                     Robert A. Madayag
                                                     Georgia Bar No. 123699
Lee & Hayes, P.C.
75 14th Street NE, Suite 2500
Atlanta, GA 30309
Telephone: (404) 736-1917
Facsimile: (404) 815-1700
Robm@leehayes.com




                                      - 16 -
